 

   

CaCasecBIArvdZOOGEBSSN DRAGHMAtAda FileshOMAS

UNITED STATES DISTRICT COURT ~

SOUTHERN DISTRICT OF NEW YORK ei Me js t
"s “i ih
03-md-1570 (GBD)(SN) K eo ;
ECF Case er

 

In re Terrorist Attacks on September 11, 2001

 

This document relates to: 18-cv-12001 (GBD)(SN)

ECF Case

 

 

 

Aronow, et al v. Islamic Republic of Iran

 

PBPOSED ORDER EXHIBIT

Upon consideration of the Motion to Vacate Final Damages Judgment and the declaration
of Noel J. Nudelman, it is hereby:

ORDERED that final judgment for solatium damages entered on behalf of Judith Bram
Murphy September 11, 2019 Order (ECF 22) against the Islamic Republic of Iran be vacated;

ORDERED that the modified Exhibit A attached hereto removing Judith Bram Murphy
from the caption and list of the Aronow Plaintiffs is hereby adopted, and it is hereby;

ORDERED that the final judgment for solatium damages entered on behalf of Judith Bram
Murphy on August 15, 2019 (ECF 1047) against the Islamic Republic of Iran in the matter Ashton
etal v. Al Queda Islamic Army et al., 02-cv-6977 (GBD) remains in full force and effect;

ORDERED that the Court’s September 11, 2019 Final Order of Judgment (ECF 22)
remains otherwise in force and that all other final judgments awarded to the Aronow Plaintiffs
identified in the September 11, 2019 Order (ECF 22) remain in full force and effect.

Dated: New York, New York SO ORDERED:

ue futeg 2 b Dower

CGO B. DANIELS
nited States District Judge

 

 
00°000°0SL9V$ “1810.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONOUY NI VACUO GiSOdOUd OL

V LISthXa GaMIadoWw

N
Oo
N
&
& _00°000‘0S7'r$ BUl|gts Aydin] Vv ploseH Aydin ydosor aetig
Q 00°000°0S7'r$ SUIIGIS Aydin “T era) Aydin] ydasor ued
Oo
©  90'000‘0S7'r$ SuLqls Aydin W auy Aydin] ydasor ueug
o
iL 00°00°00S‘°ZI$ asnods BIOGUIO A, eine] MOUOIY AIOAY preyory
S — 00°000°00S'3$ PIED MOUOLY ‘f CUBITT, MOUOLY AlaAy preyory
co
E  00°000°0SZ'r$ BUT]qIS MOUOLY x BIA MOUOLY Ajay | ___paeyony
E
3 00'000°00S‘8$ Jaye MOUOIY 7 une JO a1e1sq MOUOLY AIOAY pleyory
Q

0'000°00S°8 INOW MOUOIV ‘S _ dOBID JO o1eISA MOUOIY AIOA Teyot
> 9 $ J V preyory
WY)
QA 00°000°0S7'r$ SUIIGIS MOUOIY to MOUOLY AYoAy preyord
O
1 — mz
g Ee
Oo 1 O aWVN qINVN
5 WOILVTOS SA ANVNISVI | dICCIN AWVN ISU | ANVNISVI | FIGGIN | ANVN LSU
3 45 AdLLNIVId | daLLNIV Td SALLNIV 1d INaqGsOgd =| LNAGHOdd | LNAdsOdd
a
A
oO
O

 

TJOT e6edq 0Z/S0/90 Pa|i4 T-TE UsWINI0G NS-GED-TOOZT-AD-8T:T ase

 

 

 

 
